DETAILED ACTION
	This action is responsive to the following communications: the Application filed September 16, 2020. 
	Claims 1-20 are pending. Claims 1, 10 and 16 are independent.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
	The following claims have been amended and agreed upon by the Applicant during a telephone conversation with Audrey Ogurchak (applicant’s representative) on 02/23/2022.

 	The application has been amended as follows: 
	In the claims:

	In claim 3, line 1, Change “for first voltage bin” to “for the first voltage bin”

In claim 6, Change “The method of claim 1, wherein performing the calibration scan for the first voltage bin comprises performing a calibration operation for each of a plurality of block families associated with the voltage offset bin, the calibration operation comprising:  performing a series of read operations for a particular block family of the 
“The method of claim 1, wherein performing the calibration scan for the first voltage bin comprises performing a calibration operation for each of a plurality of block families associated with a voltage offset bin, the calibration operation comprising:  performing a series of read operations for a particular block family of the plurality of block families on the target die using a set of voltage offsets; identifying, among the series of read operations, a read operation that resulted in a lowest bit error rate; determining a voltage offset of the set of voltage offsets that was used to perform the identified read operation; and updating a bin pointer for the block family on the target die to associate the block family with the voltage offset bin corresponding to the determined voltage offset”.

In claim 9, Change “The method of claim 8, further comprising: receiving a request to read data from a block of the second block family;
determine a threshold voltage offset associated with the second block family based on the update to the block family metadata table; compute a modified threshold voltage by applying the threshold voltage offset to a base read level associated with the 
“The method of claim 8, further comprising: receiving a request to read data from a block of the second block family;
determining a threshold voltage offset associated with the second block family based on the update to the block family metadata table; computing a modified threshold voltage by applying the threshold voltage offset to a base read level associated with the memory device; and reading, using the modified threshold voltage, data from the block of the second block family”.

In claim 12, lines 3 and 4, Change “accessing a block family metadata table comprising an entry for each block family of the memory device” to “accessing the block family metadata table comprising the entry for each block family of the memory device ”.

In claim 17, line 3, Change “Identifying” to “identifying”.

In claim 18, lines 1 and 2, Change “the current bin boundary” to “the first current bin boundary”.






	Allowable Subject Matter
	Claims 1-20 are allowed.

Reason for Allowance

The following is an examiner’s statement of reasons for allowance:

        The prior art made of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed limitations. ALROD et al. (US 2010/0131697), Ioannou et al. (US 2020/0066361), Malshe et al. (US 2019/0066802), and FRUD et al. (US 2017/0017588), taken individually or in combination, do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.

           Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “identifying, by inspecting the block family metadata table, a first current bin boundary for a first voltage bin on a first target die of a set of dies at a memory device, the first current bin boundary corresponding to a first block family associated with the first voltage bin; determining, based on a calibration scan performed for the first voltage bin, a first bin boundary offset between the first block family and a second block family; and determining a first new bin boundary for the first voltage bin on each die of the set of dies based on the first bin boundary offset”, and a combination of 

	Regarding independent claim 10, the prior art does not teach or suggest the claimed invention having “the memory device that have been programmed within a corresponding time window; determining, by inspecting the block family metadata table, a bin boundary offset between a first block family corresponding to a first current boundary for a first voltage bin and a second block family corresponding to a first new boundary for the first voltage bin; identifying a second current bin boundary for a second voltage bin corresponding to a third block family; selecting, based on the determined bin boundary offset, a second new bin boundary for the second voltage bin on each die of the set of dies”, and a combination of other limitations thereof as recited in claim 10.             Regarding dependent claims 11-15, the claims have been found allowable due to their dependencies to claim 10 above.

	Regarding independent claim 16, the prior art does not teach or suggest the claimed invention having “accessing a block family metadata table comprising an entry for each block family of a memory device, wherein each block family comprises a plurality of blocks of the memory device that have been programmed within a corresponding time window; identifying, by inspecting the block family metadata table, a first current bin boundary for a first voltage bin on a first target die of a set of dies at a memory device, the first current bin boundary corresponding to a first block family .

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827                                                                                                                                                                                                        
/HUAN HOANG/Primary Examiner, Art Unit 2827